Order filed December 22, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00646-CV
                                   ____________

                           ERIC D. BURNS, Appellant

                                         V.

                      JAMES A. WHITE, ET AL, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-268373

                                    ORDER

      Appellant’s brief was due December 3, 2020. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before January 21, 2021, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.